

114 HR 5818 IH: Mandated Expenses Tax Relief Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5818IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Blum (for himself, Mr. Grothman, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for expensing of property used to comply with
			 Federal laws and regulations.
	
 1.Short titleThis Act may be cited as the Mandated Expenses Tax Relief Act. 2.Expensing of property used to comply with Federal laws and regulations (a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 179E the following new section:
				
					179F.Election to expense property used to comply with Federal laws and regulations
 (a)In generalA taxpayer may elect to treat the cost of any Federal compliance property as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the Federal compliance property is placed in service.
 (b)Federal compliance propertyFor purposes of this section, the term Federal compliance property means any property— (1)which is of a character with respect to which depreciation (or amortization in lieu of depreciation) is allowable, and
 (2)which is used by the taxpayer to comply with any Federal law or regulation. (c)Election (1)In generalAn election under this section for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall specify the Federal compliance property to which the election applies and shall be made in such manner as the Secretary may provide.
 (2)Election irrevocableAny election made under this section may not be revoked except with the consent of the Secretary.. (b)Conforming amendments (1)Section 312(k)(3)(B) of such Code is amended by striking or 179E each place it appears in the heading and text and inserting 179E, or 179F.
 (2)Paragraphs (2)(C) and (3)(C) of section 1245(a) of such Code are each amended by inserting 179F, after 179E,. (3)The table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 179E the following new item:
					
						
							Sec. 179F. Election to expense property used to comply with Federal laws and regulations..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.
			